DETAILED ACTION

The After Final Amendment filed by Applicant on 03/09/2021 is entered.

Claims 2 and 6 are canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 03/09/2021 have been fully considered and they are found persuasive.

The rejection of claims 10-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.

The rejection of claims 8-11 under 35 U.S.C. 103 as being unpatentable over Yoshihisa et al., US 2014/0378926 (English equivalent of KR 2014-0107346 A; hereinafter “Yoshihisa”) is withdrawn.


Allowable Subject Matter/Reasons for Allowance
Claims 1, 3-5 and 7-11 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Yoshihisa. Yoshihisa teaches a process for preparing a water absorbent resin powder obtained by polymerizing acrylic acid in the presence of an internal cross-linking agent and an initiator following by drying and pulverizing. See Yoshihisa, [0023], [0084]. Yoshihisa further teaches cross-linking the dry acrylic polymer with ethylene glycol diglycidyl ether (a surface cross-linking agent) and 0.001 to 1 parts C8-30 chain fatty acid (styreayl & palmityl). See Yoshihisa, Abstract; [0072], [0101] & [0167]. Yoshihisa further teaches adding a surface cross-linking agent to the dried cross-linked product particles preparing a super absorbent resin powder. See Yoshihisa, Syn. Ex. 1. The present invention differs from Yoshihisa in that the present invention requires properties of the super absorbent polymer of a centrifuge retention capacity of 25 to 35 g/g, an absorbency of 20 to 30 g/g and a surface tension of 65 to 73 mN/m and saline flow conductivity of 45 x 10-7 to 80 x 10-7 and a surface modifying layer formed on the surface of the cross-linked polymer at a temperature of 160 to 200°C. 

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Yoshihisa to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh